388 F.2d 681
Antonio Tiotico LLACER and Israel E. Gabriel, Petitioners,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 21862.
No. 21863.
United States Court of Appeals Ninth Circuit.
January 15, 1968.

Jack T. Price of Gordon, Kidder & Price, Los Angeles, Cal., for petitioners.
Wm. Matthew Byrne, Jr., U. S. Atty., Frederick M. Brosio, Jr., Asst. U. S. Atty., Chief of Civil Division, Herbert M. Schoenberg, Asst. U. S. Atty., Los Angeles, Cal., Steve Suffin, Atty., INS, San Francisco, Ramsey Clark, U. S. Atty. Gen., Washington, D. C., Joseph Sureck, Reg. Counsel, INS, San Pedro, Cal., for respondent.
Before HAMLEY and MERRILL, Circuit Judges, and REAL, District Judge.
PER CURIAM:


1
Petitioners, natives and citizens of the Philippine Islands, were admitted to the United States in 1958 as nonimmigrant students for a period to expire September 20, 1959. Following that date, faced with deportation, they sought discretionary suspension of deportation upon the ground that it would cause them "extreme hardship," under § 244(a) (1) of the Immigration and Nationality Act, 8 U.S.C. § 1254(a) (1), to return to the Philippines. The Special Inquiry Officer denied this relief. Noting lack of close family ties in the United States, he stated: "The hardship presented by the respondents is only the usual difference in economic standards of living which exist between the United States and other countries abroad." The Board of Immigration Appeals affirmed.


2
We find no abuse of discretion.


3
Upon the petition for relief the order of the Special Inquiry Officer is affirmed.